DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 11/11/2021 has been entered and considered for the Office Action.

Response to Arguments
Applicant's remarks/arguments filed 11/11/2021 have been fully considered but they are not persuasive.
Applicant argues against the rejection under §112, first paragraph by way of amendment but the amendment is not sufficient for overcoming this rejection (see rejection below). It is noted that Applicant’s remarks/arguments do not contain any further explanation beyond merely that “Applicant submits independent Claims 1 and 8, as amended herein, address the issues identified in the Office Action and consequently comply with the requirements of pre-AIA  35 U.S.C. § 112, first paragraph”; i.e., Applicant does not explain why/how the amendment overcomes the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Indefiniteness Reason 1: Claims 1 and 8 (and dependent claims thereof1) are rejected for the following reason. 
Claims 1 and 8 respectively recite in part: “detecting signals from said optical scan, wherein said signals from said optical scan comprise a first plurality of the detected signals, and wherein said first plurality of said detected signals consists of: […]” (claim 1) and “at least one detector for detecting signals from said optical scan, wherein said signals from said optical scan comprise a first plurality of the detected signals, and wherein said first plurality of said detected signals consists of: […]” (claim 8).
It is unclear whether the term “first plurality of [the/said] detected signals” refers to instances/copies/versions of the detected signals2 or otherwise refer to a constituents/components/parts/subsets of the detected signals.
On one hand, the recitation of “wherein said signals from said optical scan comprise a first plurality…” seems to suggest the former.
On the other hand, the recitations of “a first plurality of the detected signals” and “a second plurality of said detected signals” (which appears to be a filtered version of the detected signals/first plurality of the detected signals) seem to suggest the latter.
In accordance with compact prosecution practice (see MPEP 2173.06), the first/second pluralities of the detected signals are being construed for the purposes of examination as being different versions of the detected signals; particularly, the “first plurality of [the/said] detected signals” is being construed as referring to the detected signals prior to filtering (i.e., an unfiltered version of the detected signals), and the “second plurality of [the/said] detected signals” is being construed as referring to the detected signals after they have been filtered (i.e., a filtered version of the detected signals which is the result of filtering the detected signals). The aforementioned interpretation is illustrated below:

Indefiniteness Reason 2: Otherwise or additionally, claims 1 and 8 (and dependent claims thereof) are rejected for another reason.
Claim 1 recites in part: “wherein said signals from said optical scan comprise a first plurality of the detected signals, and wherein said first plurality of said detected signals consists of: i) contributions of skin characteristics, and ii) signals produced by scattering and reflectance, of said NIR beam from said NIR energy source, by a skeletal anatomy of said patient associated with said region; filtering out said contributions of skin characteristics from said first plurality of said detected signals, said filtering producing a second plurality of said detected signals that is filtered and comprises only said signals of said first plurality of detected signals produced by said scattering and reflectance”.
wherein said signals from said optical scan comprise a first plurality of the detected signals, and wherein said first plurality of said detected signals consists of: i) contributions of skin characteristics, and ii) signals produced by scattering and reflectance, of said NIR beam from said NIR energy source, by a skeletal anatomy of said patient associated with said region; a filter for filtering out said contributions of said skin characteristics from said first plurality of said detected signals, to produce a second plurality of said detected signals that is filtered and comprises only said signals of said first plurality of detected signals produced by said scattering and reflectance”
It is unclear what “comprises only” in the above context means. On a less nuanced level of discussion, it is initially noted that the terms “comprises” and “only” seemingly have opposite meanings (closed vs. open3) in the sense that “comprises” is open ended, inclusive term (i.e., does not exclude unrecited elements) while the term “only” appears to be used to close off or exclude unrecited element to the contrary of what “comprises” means. This causes confusion as to what “comprises only” means because it is unclear whether the scope of the “second plurality of [the/said] detected signals” is closed off to unrecited elements.
However, on a more nuanced level of discussion, it is not clear at what level of hierarchy (with regards to what the “second plurality of [the/said] detected signals” is comprised of) the term “only” is applied.
only” apply to a low level of hierarchy such as just the components of the “first plurality of [the/said] detected signals”4 that the “second plurality of [the/said] detected signals” is comprised of? In other words, does this mean that the “second plurality of [the/said] detected signals” is closed to the other component of the “first plurality of [the/said] detected signals” (i.e., “contributions of skin characteristics” which was filtered out) but open to other unrecited components?
On the other hand, does the term “only” apply to a higher level of hierarchy, i.e., broadly all the components that the “second plurality of [the/said] detected signals” is comprised of?  In other words, does this mean that the “second plurality of [the/said] detected signals” is closed to any other component besides the signals of said first plurality of detected signals produced by said scattering and reflectance (i.e., the “second plurality of [the/said] detected signals” consists of the “signals of said first plurality of detected signals produced by said scattering and reflectance”)?
In accordance with compact prosecution practice (see MPEP 2173.06) “second plurality of [the/said] detected signals” (i.e., the filtered version of the detected signals) is being construed for the purposes of examination as consisting of “signals of said first plurality of detected signals produced by said scattering and reflectance”.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is initially noted that claims 1 and 8 are rejected under §112(b) (see rejection above) and, in accordance with compact prosecution practice, have been construed as discussed above and as follows:
The first/second pluralities of the detected signals are being construed for the purposes of examination as being different versions of the detected signals; particularly,
the “first plurality of [the/said] detected signals” is being construed as referring to the detected signals prior to filtering (i.e., an unfiltered version of the detected signals), and
the “second plurality of [the/said] detected signals” is being construed as referring to the detected signals after they have been filtered (i.e., a filtered version of the detected signals which is the result of filtering the detected signals).
The “second plurality of [the/said] detected signals” (i.e., the filtered version of the detected signals) is being construed for the purposes of examination as consisting of “signals of said first plurality of detected signals produced by said scattering and reflectance”5.
Written Description Reason 1: Claims 1 and 8 (and dependent claims thereof6) are rejected for the following reason.
The Specification as originally filed does not disclose filtering/a filter such that the signals produced as a result of filtering the detected signals (i.e., the “second plurality of said detected signals” as recited in the claims) consist of “signals of said first plurality of detected signals produced by said scattering and reflectance” which the claims are construed as requiring as discussed above.
The Specification merely recites, for example, filtering out skin characteristics for the plurality of detected signals at step 240 such the contribution from the individual patient's skin that is derived from the characterization step performed at 210; i.e., the data collected at the plurality of detectors is filtered to remove the contribution from the individual patient's skin that is derived from the characterization step performed at 210 (see ¶ [0040]). In this sense, the Specification appears to support signals that exclude contributions of skin characteristics (due to the filtering of the detected signals), but does not support exclusion of everything else but “signals of said first plurality of detected signals produced by said scattering and reflectance” which the claims are construed as requiring as discussed above.
Written Description Reason 2: Otherwise or additionally, claims 1 and 8 (and dependent claims thereof) are rejected for another reason.
Even if, for argument’s sake, the Specification recited that the second plurality of said detected signals consists of “signals of said first plurality of detected signals produced by said scattering and reflectance”, the limitation in question would still lack written description support because of the following:
It is noted that the filter/filtering limitation is considered a computer implemented functional limitation in view of ¶ [0020] of the Specification which recites:
[0020] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present disclosure, discussions utilizing terms such as "performing," "varying," "filtering," "detecting," "determining," or the like, refer to actions and processes of a computer system or similar electronic computing device or processor. The computer system or similar electronic computing device manipulates and transforms data represented as physical (electronic) quantities within the computer system memories, registers or other such information storage, transmission or display devices.
MPEP 2161.01 recites in part:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. v. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b)  or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).
In this case, the claims define the invention in functional language specifying a desired result (i.e., filtering out contributions of skin characteristics from the detected signals such that the filtered signals consists of “signals of said first plurality of detected signals produced by said scattering and reflectance”) but the Specification does not sufficiently describe how the function is performed or the result is achieved (i.e., the filtering” or use of a “filter”.
It is noted that although the Specification discloses determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals:
[0036] For example, when determining skin characteristics, the method includes performing another optical scan on the region of the patient using another source emitting NIR energy. In one embodiment, the source emits energy of varying intensity for a given frequency. In another embodiment the source emits energy of varying frequency. In still another embodiment, the source emits energy of varying intensity and frequency (e.g., wavelength). The method further includes determining signaling characteristics for skin related to at least one of skin reflectance characteristics, skin transmittive characteristics, and a skin fluorescence characteristics, such that the signaling characteristics are filterable from the plurality of detected signals. As such, in one embodiment, the data collected provides a reflectance "spectral cube" which could be assessed for maximal reflectance of underlying anatomy (e.g., through filtering).
the Specification does not disclose any steps or algorithm for the filtering itself. For example, Specification does not disclose how the determined skin characteristics are actually used to filter the detected signals.
Written Description Reason 3: Otherwise or additionally, claims 1 and 8 (and dependent claims thereof) are rejected for yet another reason.
The Specification does not disclose that the “first plurality of [the/said] detected signals” (which is being construed as referring to the detected signals prior to filtering; i.e., an unfiltered version of the detected signals) “consists of: i) contributions of skin characteristics, and ii) signals produced by scattering and reflectance, of said NIR beam from said NIR energy source, by a skeletal anatomy of said patient associated with said region” as recited in the claims.

[0031]   In embodiments of the present invention, near infrared light is used for image- guided targeting. Near infrared (NIR) energy (e.g., light) is defined as a spectrum of electromagnetic energy ranging from about 740 nm to 1000 nm. At these energies, photons have some capacity to pass through modest amount of tissue before being completely scattered. Different tissues result in a range of scattering patterns, with [b]one being opaque to NIR penetration. In this sense, NIR has common scattering properties with ionizing x-rays. Embodiments of the present invention use these properties to localize in 3D space the position of the skeletal anatomy, thereby obviating the need for x-rays.
which seems to suggest to the ordinary skilled artisan that the detected signals prior to filtering would also include signals produced by scattering of other/different soft tissues (i.e., other than the skin and bones) in a manner similar to X-ray. For example, the detected signals would comprise NIR energy scatter by skin, other soft tissues, and hard tissues such as bone.

Examiner Remarks Regarding Prior Art
The prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan the “filtering”/“filter” limitations of claims 1 and 8 which have been construed for the purposes of examination as discussed in the §112(b) rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793


/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2-7 and 9-12 are rejected at least by virtue of their dependency on indefinite claims 1 and 8 respectively
        2 The examiner assumes the term “[the/said] detected signals” refers to: the signals from the optical scan that were detected in the “detecting” step in the case of claim 1, and the signals from the optical scan that the “at least one detector” is for detecting in the case of claim 8.
        
        3 See MPEP 2111.03
        4 “wherein said signals from said optical scan comprise a first plurality of the detected signals, and wherein said first plurality of said detected signals consists of: i) contributions of skin characteristics, and ii) signals produced by scattering and reflectance, of said NIR beam from said NIR energy source, by a skeletal anatomy of said patient associated with said region”
        5 “signals of said first plurality of detected signals produced by said scattering and reflectance” refers to “signals produced by scattering and reflectance, of said NIR beam from said NIR energy source, by a skeletal anatomy of said patient associated with said region”.
        6 Claims 2-7 and 9-12 are rejected at least by virtue of their dependency on indefinite claims 1 and 8 respectively